Citation Nr: 0108185	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for a right 
nostril scar.

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from March 1969 to 
August 1972.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 1999 
rating decision of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Buffalo, New York 
(hereinafter RO).


FINDING OF FACT

The scar on the veteran's right nostril is no more than 
slightly disfiguring, and is not tender, painful, or poorly 
nourished with repeated ulceration, nor has the scar resulted 
in limitation of function of the nose.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right nostril 
scar have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records indicate that he was 
involved in a motor vehicle accident in July 1972, that 
resulted in a laceration to the right side of his nose.  
Subsequent to service discharge, it was noted that the scars 
on the tip of the nose were pigmented and irregular, and 
revision of the right nostril scar was performed in March 
1973.  Two weeks subsequent to the revision, a VA examination 
was conducted, that found a healed surgical scar on the nose.  
That study revealed no depression, subcutaneous tissue loss, 
adhesions, tenderness, or functional effects.  The examiner 
stated that there was evidence of cross hatching marks over 
the revision.  The scar was described as moderately 
disfiguring.  In April 1973, it was noted that the scars were 
healing well.  A VA examination conducted in July 1974, 
reported that the scar on the right nostril was 1-inch by 
1/8-inch, with no depression, tissue loss, adhesions, 
tenderness, or functional effects.  The scar was described as 
slightly disfiguring.  

A VA examination conducted in November 1999, reported a well-
healed, nontender, two centimeter, linear scar on the right 
tip of the nose extending to the columella, which was 
slightly depressed.  It measured approximately two to three 
millimeters in width.  The examiner stated that the scar was 
only minimally apparent on initial examination.  The 
diagnosis was well-healed scar on the right tip of the nose.  

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records.  
The veteran has been examined by VA in connection with his 
claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Id. 

Service connection for a right nostril scar is in effect, and 
a noncompensable evaluation has been assigned under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.  This 
rating contemplates a scar of the head, face, or neck that is 
slightly disfiguring.  A 10 percent evaluation is warranted 
if a scar of the head, face, or neck is moderately 
disfiguring.  Id. 

In the instant case, the veteran's scar on the right nostril 
is no more than slightly disfiguring.  The most recent VA 
examination conducted in November 1999, reported that the 
scar was only minimally apparent on the initial examination.  
Accordingly, as the scar has not been shown to be moderately 
disfiguring, a 10 percent evaluation is not warranted under 
the provisions of Diagnostic Code 7800.  Additionally, the 
scar on the veteran's right nostril has not been shown as 
tender, painful, or poorly nourished with repeated 
ulceration, nor has the scar resulted in limitation of 
function of the nostril, so as to warrant a compensable 
evaluation under a different Diagnostic Code.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board observes that no specific 
argument has been raised regarding the RO's determination 
with respect to the applicability of 38 C.F.R. § 3.321, and 
the Board finds that the schedular criteria used in the 
evaluation of the disability are more than adequate as the 
veteran's service-connected scar does not result in marked 
interference with employment or frequent periods of 
hospitalization.  The Board has reviewed the record with 
these mandates in mind and finds no basis for further action 
on this question.  VAOPGCPREC 6-96; 61 Fed.Reg. 66749 (1996).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for a right nostril scar is denied.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
a permanent and total disability rating for nonservice-
connected pension purposes.  As these procedures could not 
have been followed by the RO at the time of the December 1999 
rating decision, and as these procedures are more favorable 
to the veteran than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

According to applicable law, an evaluation must be performed 
under the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability which is 
claimed by the veteran.  See Roberts v. Derwinski, 2 Vet. 
App. 287 (1992).  VA has the responsibility of identifying 
all disabilities which the veteran currently has, determining 
whether they are permanent in nature, and assigning a 
schedular evaluation for each.  Id.  The Court has held that 
VA adjudicators, when considering a claim for entitlement to 
pension benefits, must consider whether the veteran is 
unemployable as a result of a lifetime disability, i.e., an 
"objective" standard, or if the veteran is not 
unemployable, whether there exists a lifetime disability 
which would render it impossible for an average person to 
follow a substantially gainful occupation, i.e., a 
"subjective" standard.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.321, 4.15, 4.16, and 4.17 (2000); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).  

Although the veteran was afforded VA examinations in 1999, 
these examinations are inadequate for rating purposes, as the 
examiners did not provide an opinion as to whether the 
evidence indicated that the veteran's combined disabilities 
resulted in a finding of a "total" disability and if so, 
whether the combined disability was expected to continue 
throughout the appellant's lifetime at the same level or 
whether it may improve with treatment.  Additionally, the 
examiners failed to discuss the impact of the veteran's 
disabilities on his industrial adaptability.  Further, it is 
noted that the veteran's claims file was not available to all 
the examiners.  On remand, all diagnosed disabilities should 
be rated according to the criteria set forth in the Schedule 
for Rating Disabilities and the diagnostic codes which were 
utilized in reaching the decision should be discussed.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that he is totally and 
permanently disabled.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure the same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should arrange for the veteran 
to undergo a VA pension examination, 
including evaluation by appropriate VA 
examiners, to determine the nature and 
extent of all disabilities found to be 
present.  The claims file must be made 
available to and reviewed by the 
examiner(s) prior to the requested study 
and the examination report(s) should 
reflect that such a review was made.  The 
examiner(s) must describe the impact of 
the veteran's disabilities on his 
industrial adaptability.  All appropriate 
diagnostic testing deemed necessary to 
render clinically supported diagnoses 
should be administered.  Any diagnosed 
disorder must be evaluated for the 
specific purpose of assessing their 
relative degree of industrial impairment 
caused by that disorder, in light of the 
veteran's recorded medical and vocational 
history.  Each examiner should describe 
what types of employment activities are 
limited because of the disorders and 
whether sedentary employment is feasible.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), for each diagnosed 
musculoskeletal disorder the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated. 

If a psychiatric disorder is found, a 
global assessment functioning score 
should be assigned and an explanation as 
to what the assigned score means should 
be provided.  See American Psychiatric 
Association's QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

If it is determined that the veteran is 
currently totally disabled, then the 
examiner(s) should provide an opinion as 
to whether the evidence indicates that 
each disability which contributes to the 
finding of a combined "total" 
disability is expected to continue 
throughout the veteran's lifetime at the 
same level or whether it may improve with 
treatment.  The veteran's age may be 
considered.  A complete rationale for 
each opinion expressed must be provided.  
The examination report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the requested development has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  The RO should then review the claims 
file and prepare a rating action which 
lists all of the veteran's chronic 
disabilities and the percentage ratings 
assigned to each disorder.  If the issue 
on appeal remains denied, the veteran and 
his accredited representative should be 
furnished with a supplemental statement 
of the case which includes the percentage 
rating for each diagnosed disability; the 
appropriate diagnostic code with a 
discussion of its applicability; and a 
discussion of both the "average person" 
standard delineated in 38 U.S.C.A. § 
1502(a); 38 C.F.R. § 4.15 and the 
unemployability standards set forth in 38 
C.F.R. §§ 3.321(b)(2), 4.17 by which a 
permanent and total rating for pension 
purposes may be assigned.  The veteran 
and his representative should be provided 
an adequate opportunity to respond, and 
the appeal should then be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



